UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 04-1834




In Re:   ERN, LLC,

                                                                   Debtor.

----------------------------

BARON FINANCIAL CORPORATION,

                                                                Appellant,

           versus


RONY NATANZON,

                                          Party in Interest - Appellee,

           and

LAWRENCE D. COPPEL,

                                                        Trustee - Appellee,

           and

UNITED STATES    TRUSTEE   FOR    THE   DISTRICT   OF
MARYLAND,

                                                                   Trustee.
                                 No. 04-1951



In Re:   ERN, LLC,

                                                                   Debtor.

----------------------------

BARON FINANCIAL CORPORATION,

                                                                Appellant,

           versus


RONY NATANZON; ACQUISITION, LLC,

                                        Parties in Interest - Appellees,

           and

LAWRENCE D. COPPEL,

                                                        Trustee - Appellee,

           and

UNITED STATES    TRUSTEE   FOR    THE   DISTRICT   OF
MARYLAND,

                                                                   Trustee.




Appeals from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CA-04-2111-MJG; BK-04-20521)




                                    - 2 -
Submitted:   January 12, 2005           Decided:   January 31, 2005



Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brooke Schumm, III, David Bart Goldstein, DANEKER, MCINTIRE,
SCHUMM, PRINCE, GOLDSTEIN, MANNING & WIDMANN, PC, Baltimore
Maryland, for Appellant. Joel I. Sher, Paul M. Sandler, Robert B.
Levin, SHAPIRO, SHER, GUINOT & SANDLER, Baltimore, Maryland;
Bradley J. Swallow, GORDON, FEINBLATT, ROTHMAN, HOFFBERGER &
HOLLANDER, LLC, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 3 -
PER CURIAM:

          Baron Financial Corporation appeals from the district

court’s orders:    (1) denying its motion for stay pending appeal

(No. 04-1834); and (2) affirming the bankruptcy court’s order

authorizing the sale of the debtor’s assets in the underlying

bankruptcy proceeding (No. 04-1951).   Because the assets have been

transferred in accordance with the bankruptcy court’s order and

Baron Financial has failed to obtain a stay pending appeal, we

grant the motion to consolidate these appeals and dismiss the

appeals as moot.    See 11 U.S.C. § 363(m) (1994); Willemain v.

Kivitz, 764 F.2d 1019, 1021-24 (4th Cir. 1985) (holding that sale

of property to secured creditor while appeal was pending rendered

appeal moot); see also In re Stadium Mgmt. Corp., 895 F.2d 845, 847

(1st Cir. 1990) (“absent a stay, the court must dismiss a pending

appeal as moot because the court has no remedy that it can fashion

even if it would have determined the issues differently”).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        DISMISSED




                               - 4 -